GUY, J.
This action was brought to recover for the conversion of certain jewelry by reason of defendant having picked plaintiff’s pocketbook in a fish store on November 18, 1910.
Defendant was called as a witness for plaintiff. On her direct examination she testified that she could not tell her own full and correct name. Her counsel then admitted that it was Yetta Green. She testified that all she possessed was held in the name of Yetta Green. Witness was then asked, over the objection and exception of defendant, whether she had been convicted of crime, and answered that she had been convicted of grand larceny three times. The admission of this evidence for the purpose of impeaching plaintiff’s own witness was prejudicial error.
The judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.